Case: 15-15437   Date Filed: 01/30/2017   Page: 1 of 19


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-15437
                         Non-Argument Calendar
                       ________________________

                        Agency No. A206-703-913

MARIBEL MEJIA JERONIMO,
HENSLEY YERAIDY CARRILLO MEJIA,
DANDERLY MADENNY CARRILLO MEJIA,

                                                                      Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (January 30, 2017)

Before HULL, WILSON and FAY, Circuit Judges.

PER CURIAM:
              Case: 15-15437     Date Filed: 01/30/2017   Page: 2 of 19


      Maribel Mejia Jeronimo and her two daughters, Hensley Yeraidy Carrillo

Mejia and Danderly Madenny Carrio Mejia, petition for review of the Board of

Immigration Appeals (“BIA”) order affirming the denial by the Immigration Judge

(“IJ”) of their application for asylum and withholding of removal. We deny their

petition.

                                I. BACKGROUND

      Jeronimo, a native and citizen of Guatemala, entered the United States with

her two daughters in July 2014. She immediately was detained by border patrol

agents and later submitted to a credible-fear interview with an asylum officer.

When asked if she ever had been harmed or threatened in Guatemala, Jeronimo

responded Gaspar Carrillo Diego, the father of her children and the man with

whom she had lived, first had harmed her two to three years prior when he came

home drunk, grabbed her by the neck, and said he was going to kill her. When she

tried to run away from him, he hit her head with a bottle; she still has a scar from

this incident. He continued to harm her by kicking and slapping her, but the first

incident was the most severe. Jeronimo also claimed she had been mistreated by

Diego’s family, because of her religion; she is part of the evangelical church and

his family is Catholic. When asked if she had been harmed or threatened in

Guatemala because of her race, color, or family heritage, Jeronimo responded she

had been harassed and insulted by other students when she was younger, because


                                          2
              Case: 15-15437       Date Filed: 01/30/2017   Page: 3 of 19


she spoke Mam and because of her ethnic origin. Jeronimo feared her husband

would harm or kill her if she returned to Guatemala. The asylum officer found she

had established a credible fear of persecution.

      On August 1, 2014, Jeronimo was issued a Notice to Appear (“NOA”) by

the Department of Homeland Security (“DHS”) stating she was an alien present in

the United States, who had not been admitted or paroled and was subject to

removal pursuant to the Immigration and Nationality Act (“INA”) §

212(a)(7)(A)(i)(I), 8 U.S.C. § 1182(a)(7)(A)(i)(I). Jeronimo appeared before an IJ

and admitted the factual allegations in the NOA but denied she was removable.

DHS then filed additional charges of inadmissibility as to Jeronimo and her two

children and alleged they were aliens present in the United States without being

admitted or paroled in violation of INA § 212(a)(6)(A)(i), 8 U.S.C. §

1182(a)(6)(A)(i). Jeronimo conceded removability at a later hearing.

      Jeronimo filed an application for asylum, withholding of removal, and relief

pursuant to the United Nations Convention Against Torture and Other Cruel,

Inhuman or Degrading Treatment or Punishment (“CAT”) in December 2014; she

listed her daughters as derivative beneficiaries. In her application, Jeronimo stated

she was seeking asylum based on domestic abuse, because she had been regularly

slapped, kicked, and called bad words by Diego. She recounted the incident

described to the asylum officer.


                                            3
              Case: 15-15437     Date Filed: 01/30/2017   Page: 4 of 19


      Jeronimo also submitted a memorandum of law in support of her claim for

asylum and withholding of removal; she argued the repeated acts of violence

perpetrated against her by Diego, in combination with the persecution she suffered

because of her ethnicity and religion, established past persecution because of a

protected ground. Jeronimo claimed persecution because of her membership in the

particular social group of “[i]ndigenous Guatemalan women perceived as the

property of and suffering domestic violence at the hands of their intimate partners,

and who are unable to safely leave the relationship.” Appl. for Relief & Mem. at

10 (Dec. 2, 2014). She argued she had established a well-founded fear of future

persecution by Diego and her community if she were to return to Guatemala. She

attached a personal declaration in support of the memorandum and several exhibits

showing members of her particular social group were routinely subject to

persecution in Guatemala.

      DHS also submitted additional exhibits, including the transcript of

Jeronimo’s credible-fear interview, two articles concerning Guatemala’s first-ever

female vice president, and the Guatemala 2013 International Religious Freedom

Report from the United States Department of State. This report showed the

Guatemalan laws protect religious freedom but the constitution recognizes the

distinct legal personality of the Catholic Church and requires religious groups other

than the Catholic Church to register as legal entities to conduct business. It also


                                          4
             Case: 15-15437     Date Filed: 01/30/2017   Page: 5 of 19


noted there were reports of “societal abuses or discrimination based on religious

affiliation, belief, or practice.” DHS Submission of Docs. Ex. B at 1.

      At the merits hearing, all documents attached to Jeronimo’s memorandum of

law were admitted. Jeronimo objected to the admission of the DHS exhibits and

claimed she had not had the opportunity to review some of them, particularly one

of the articles. DHS argued everything in the articles was substantiated by the

Country Report submitted by Jeronimo and only served to establish there was a

female vice president in Guatemala. The IJ noted the articles contained helpful

background information and no one would be prejudiced by the admission of the

evidence.

      At the hearing, Jeronimo testified she was born in Guatemala in 1993; she

belongs to a Guatemalan indigenous tribe and speaks the Mam language. She is a

member of the Evangelical Church. When she was 18 years old, she began living

with Diego after she became pregnant by him. They lived in Barillas, Guatemala,

with Diego’s parents. Barillas is approximately four to five hours from Jeronimo’s

native hometown of Flor del Norte. Diego and his parents are Roman Catholic.

Her refusal to be baptized into the Catholic Church created tension among her,

Diego, and his parents. After about three years of cohabitation, Diego began

abusing Jeronimo. In one incident, Diego, apparently upset Jeronimo had borne

two daughters and no sons, grabbed her by the neck and hit her with a bottle. She


                                         5
              Case: 15-15437     Date Filed: 01/30/2017   Page: 6 of 19


took her two children and returned to Flor del Norte to live with her parents.

Jeronimo remained with her parents for fifteen days until Diego came to visit her.

He promised to change his ways and asked her to return to Barillas, which she did.

Jeronimo did not report this incident to the police, because the police do not

investigate domestic violence.

      In a second incident, sometime in December 2013, Diego bit Jeronimo’s

cheek, held a knife to her neck, and threatened to kill her. She also did not report

this incident to the police. Jeronimo returned to Flor del Norte and stayed there for

about seven months, until she came to the United States in July 2014. She testified

the relationship was over, and she had no intention of returning to Diego.

      About a month after Jeronimo left for the United States, Diego returned to

Flor del Norte and threatened to kill her if she was with another man or if she

began to work again. He made this threat to a friend in the street close to

Jeronimo’s parents’ home. Jeronimo testified she cannot remain with her parents,

because her mother suffers from diabetes, although two of her seven siblings live

with her parents. She believes living with her mother would “alter her. . . . degree

of diabetes.” Hr’g Tr. at 74-75 (Jan. 7, 2015).

      The IJ found Jeronimo’s testimony credible, despite inconsistences between

her hearing testimony and her prior statements; however, she had failed to show

past persecution because of a protected ground. First, the IJ found she had not


                                          6
               Case: 15-15437   Date Filed: 01/30/2017    Page: 7 of 19


shown the harm she suffered was inflicted by the government or by a private actor

the government was unable or unwilling to control; she had made no attempt to

report her abuse to police. Although there were still problems in Guatemala,

attitudes were slowly changing and had changed sufficiently. The IJ also noted

Jeronimo had not shown Diego had “the ability to harm her throughout the country

of Guatemala,” because she was able to stay safely with her parents and had not

shown she could not move to another area of Guatemala to avoid harm. Oral

Decision of the IJ at 9 (Jan. 7, 2015). Second, the IJ concluded Jeronimo had not

shown she suffered harm because of a protected ground. She had failed to show an

objective basis for her fear of future persecution if she should return to Guatemala.

The IJ also denied Jeronimo’s petition for withholding of removal and for CAT

relief. Because she was not eligible for asylum, the IJ concluded it necessarily

followed she could not meet the higher burden for establishing eligibility for

withholding of removal. There was no evidence the Guatemalan government

would harm or torture her in any way or would be willfully blind to torture by a

third party.

      Jeronimo appealed to the BIA. The BIA found Jeronimo had failed

meaningfully to contest the IJ’s denial of her application for protection under the

CAT; consequently, that issue was waived on appeal. The BIA acknowledged

Jeronimo’s argument DHS had conceded she had suffered harm rising to the level


                                          7
              Case: 15-15437     Date Filed: 01/30/2017   Page: 8 of 19


of past persecution but noted the IJ never reached that issue. The BIA also noted

the DHS comments on the record did not constitute a “formal concession of a legal

issue.” Decision of BIA at 2 n.2 (Nov. 9, 2015). The BIA agreed with the IJ

Jeronimo had failed to show a nexus between the harm she suffered and the

particular social group with which she identified. The BIA acknowledged in

Matter of A-R-C-G-, 26 I. & N. Dec. 388, 389 (BIA 2014), it had recognized,

depending on the facts in a particular case, “married women in Guatemala who are

unable to leave their relationship” could constitute a particular social group for

asylum and withholding of removal. In that case, however, DHS had conceded the

petitioner had suffered past persecution because of membership in a particular

social group; where a concession is not made, the issues of whether there was past

persecution and whether it was because of a protected ground would be decided

based on the particular facts and evidence. Even assuming Jeronimo could

demonstrate the social group identified was a cognizable social group under the

INA, the BIA found she had not established she was a member of that group, since

she twice safely had left her relationship with her abusive partner.

      The BIA also concluded Jeronimo had not established the Guatemalan

government or police were unable or unwilling to protect her; while Jeronimo’s

credible testimony established a subjective fear of persecution, her fear was not

objectively reasonable. Therefore, Jeronimo had not met her burden of


                                          8
              Case: 15-15437     Date Filed: 01/30/2017    Page: 9 of 19


establishing asylum, and she could not meet the more stringent burden to establish

withholding of removal. Jeronimo had not raised her humanitarian asylum

argument before the IJ, so it was waived on appeal. Even if the issue had been

properly before the IJ, Jeronimo had failed to establish she would be entitled to

humanitarian asylum, because the past harm she described did not rise to the

requisite level of severity, and she had failed to establish a reasonable possibility

she would suffer other serious harm.

      The BIA examined Jeronimo’s due-process claim and determined the IJ had

not acted in an arbitrary and capricious manner during her hearing. The BIA found

no evidence of bias or undue hostility by the IJ or any resulting prejudice to

Jeronimo. The BIA noted the IJ has broad discretion to accept evidence and assess

its evidentiary value and had rejected Jeronimo’s contention the IJ improperly

admitted evidence over her objection and failed adequately to weigh and consider

that evidence. Regarding her assertion the IJ erred by not requiring DHS to rebut

her well-founded fear of persecution, the BIA noted, because she had failed to

show past persecution because of a protected ground, the burden never shifted to

DHS to show changed country conditions. The BIA also addressed Jeronimo’s due

process argument of an allegedly inferior translation and found she had neither

identified any specific mistranslation nor provided any evidence her testimony was




                                           9
             Case: 15-15437       Date Filed: 01/30/2017   Page: 10 of 19


mistranslated or misunderstood by the IJ. Consequently, the BIA dismissed

Jeronimo’s appeal.

                                   II. DISCUSSION

A. Claim for Asylum or Withholding of Removal

      On petition for review, Jeronimo first argues the IJ and BIA erroneously

concluded (1) she was not a member of the particular social group she identified in

her application; (2) she did not have an objectively reasonable, well-founded fear

of future persecution; (3) country conditions in Guatemala had changed; (4) she

had failed to show she could not relocate to another area of Guatemala; (5) it

would not have been futile for her to report her abuser to law enforcement; and (6)

she had not demonstrated she was entitled to withholding of removal. Because the

government conceded she had suffered past persecution, Jeronimo also argues she

was entitled to the presumption of a well-founded fear of future persecution, which

the government failed to rebut.

      We review only the decision of the BIA, except to the extent the BIA

expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). Where the BIA agrees with the IJ’s reasoning, we also will

review the IJ’s decision to that extent. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 948

(11th Cir. 2010). In this case, the BIA did not expressly adopt the IJ’s decision but

agreed with the IJ’s findings on nexus and on whether the Guatemalan government


                                           10
             Case: 15-15437      Date Filed: 01/30/2017    Page: 11 of 19


was unwilling or unable to protect Jeronimo. Therefore, we will review both

decisions to that extent. See Al Najjar, 257 F.3d at 1284.

      We review legal determinations by the BIA de novo. Zhu v. U.S. Att’y Gen.,

703 F.3d 1303, 1307 (11th Cir. 2013). Factual determinations are reviewed under

the substantial-evidence test, which requires us to view the record in the light most

favorable to the agency’s decision and draw all reasonable inferences in its favor.

Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc). We will

affirm the decision of the BIA if, considering the record as a whole, it is supported

by reasonable, substantial, and probative evidence. Id. at 1027. In order to reverse

administrative factual findings, we must determine that the record “compels”

reversal, not merely that it supports a different conclusion. Id. We have found

BIA errors to be harmless, where the BIA also rested its ruling on an alternative

determination that was not erroneous. Guzman-Munoz v. U.S. Att’y Gen., 733 F.3d
1311, 1314 (11th Cir. 2013).

      An applicant for asylum must meet the INA definition of a refugee. INA

§ 208(b)(1), 8 U.S.C. § 1158(b)(1). The INA defines a refugee as a person “who is

unable or unwilling to return to, and is unable or unwilling to avail . . . herself of

the protection of” her home country “because of persecution or a well-founded fear

of persecution on account of race, religion, nationality, membership in a particular

social group, or political opinion.” INA § 101(a)(42)(A), 8 U.S.C.


                                           11
             Case: 15-15437    Date Filed: 01/30/2017    Page: 12 of 19


§ 1101(a)(42)(A). To establish eligibility for asylum, a petitioner must

demonstrate either past persecution, or a well-founded fear of future persecution,

based on a statutorily listed factor. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257

(11th Cir. 2006). Once a petitioner demonstrates past persecution, the burden

shifts to the government to show by a preponderance of the evidence (1) there has

been a fundamental change in country conditions such that the applicant no longer

has a well-founded fear of persecution because of a protected ground, or (2) the

applicant reasonably could avoid future persecution by relocating to another part of

the applicant’s country. 8 C.F.R. § 208.13(b)(1)(i)(A)-(B); see also Kazemzadeh v.

U.S. Att’y Gen., 577 F.3d 1341, 1351-52 (11th Cir. 2009).

      Congress has not defined what constitutes a “particular social group” under

the INA but, in Castillo-Arias v. U.S. Attorney General, 446 F.3d 1190 (11th Cir.

2006), we approved the BIA’s definition of the term as a group of persons who

share a common characteristic that is immutable or fundamental to its members’

individual identities or consciences. Id. at 1196-97. The BIA has concluded,

depending on the facts and evidence in a particular case, “married women in

Guatemala who are unable to leave their relationship” can constitute a cognizable,

particular social group that forms the basis for asylum or withholding of removal.

Matter of A-R-C-G-, 26 I. & N. Dec. at 389. In that case, the BIA also noted DHS

had conceded the petitioner had suffered past persecution, and the persecution was


                                         12
             Case: 15-15437     Date Filed: 01/30/2017    Page: 13 of 19


because of her membership in a particular social group. Id. at 395. Where

concessions are not made, the BIA stated “these issues will be decided based on

the particular facts and evidence on a case-by-case basis as addressed by the

Immigration Judge in the first instance.” Id.

      Even assuming the government conceded the harm Jeronimo had suffered

rose to the level of persecution, it clearly did not concede the persecution was

because of a protected ground. The BIA was correct in noting any concession

made by DHS was “not determinative of the legal issues in this case.” Decision of

BIA at 2 n.2. Regarding the finding Jeronimo was not eligible for asylum,

substantial evidence supports the conclusion Jeronimo did not suffer past

persecution “on account of” a protected ground, because she did not belong to the

particular social group she identified: indigenous women who live with a domestic

partner and who suffer abuse and cannot leave safely from that domestic partner

relationship. The evidence shows Jeronimo was able to leave safely her domestic

relationship on at least two occasions; therefore, it cannot be said the record

compels the conclusion she had suffered past persecution because of a protected

ground. Adefemi, 386 F.3d at 1026-27. The determination that the protected

ground Jeronimo identified did not apply to her was also fatal to her ability to

demonstrate a well-founded fear of future persecution because of a protected

ground. Ruiz, 440 F.3d at 1257. Significantly, Jeronimo had failed to report the


                                          13
             Case: 15-15437     Date Filed: 01/30/2017   Page: 14 of 19


abuse to the police; failure to report persecution to local government authorities

generally is fatal to an asylum claim. Lopez v. U.S. Att’y Gen., 504 F.3d 1341,

1345 (11th Cir. 2007) (citing In re S-A-, 22 I. & N. Dec. 1328, 1335 (BIA 2000))

(noting, however, a failure to report would be excused, where the petitioner shows

those authorities would have been unable or unwilling to protect her).

      Substantial evidence also supports the conclusion Jeronimo did not establish

she was entitled to withholding of removal. The standard for withholding of

removal is more stringent than for asylum. Sepulveda v. U.S. Att’y Gen., 401 F.3d
1226, 1232-33 (11th Cir. 2005) (recognizing if an applicant is unable to prove

entitlement to asylum relief, she generally is precluded from qualifying for

withholding of removal). Because Jeronimo could not show her entitlement to

asylum relief, she similarly failed to demonstrate it was “more likely than not” that

she would be persecuted because of a protected ground upon returning to

Guatemala. Id. at 1232 (citation and internal quotation marks omitted).

B. Claim for Humanitarian Asylum

      Jeronimo also argues the BIA erred in concluding she had not exhausted her

claim for humanitarian asylum before the IJ, and she was not eligible for

humanitarian asylum, because she had not suffered sufficiently severe harm. We

review de novo legal conclusions, including questions of subject-matter

jurisdiction. Kazemzadeh, 577 F.3d at 1350; Amaya-Artunduaga v. U.S. Att’y


                                         14
             Case: 15-15437     Date Filed: 01/30/2017    Page: 15 of 19


Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We lack jurisdiction to consider a

claim raised in a petition for review, unless the petitioner first has exhausted her

administrative remedies. Amaya-Artunduaga, 463 F.3d at 1250. The exhaustion

doctrine requires the petitioner to raise claims before the agency to ensure the

agency had a full opportunity to consider the claims.

      An applicant may qualify for asylum even in the absence of showing a well-

founded fear of future persecution if (1) “[t]he applicant has demonstrated

compelling reasons for being unwilling or unable to return to the country arising

out of the severity of the past persecution,” or (2) “[t]he applicant has established

that there is a reasonable possibility that he or she may suffer other serious harm

upon removal to that country.” 8 C.F.R. § 1208.13(b)(1)(iii). This provision

describes what courts refer to as “humanitarian asylum.” Mehmeti v. U.S. Att’y

Gen., 572 F.3d 1196, 1200 (11th Cir. 2009) (citation and internal quotation marks

omitted). As we noted in Mehmeti, other circuits reviewing applications for

humanitarian asylum have concluded this relief is reserved for the most

extraordinary cases. Id. at 1200-01 (citing Gonahasa v. U.S. INS, 181 F.3d 538,

544 (4th Cir. 1999) (“Eligibility for asylum based on severity of persecution alone

is reserved for the most atrocious abuse.”); Bucur v. INS, 109 F.3d 399, 405 (7th

Cir. 1997) (characterizing humanitarian asylum as being reserved for situations

such as the German Jews, the victims of the Chinese “Cultural Revolution,” and


                                          15
             Case: 15-15437     Date Filed: 01/30/2017   Page: 16 of 19


survivors of the Cambodian genocide (citation and internal quotation marks

omitted)); Krastev v. INS, 292 F.3d 1268, 1280 (10th Cir. 2002) (explaining past

persecution must have been so severe it would “so sear a person with distressing

associations with his native country that it would be inhumane to force him to

return there, even though he is in no danger of future persecution”) (citation and

internal quotation marks omitted)).

      The BIA has interpreted this form of relief to require an applicant to show

“severe harm” and “long-lasting effects.” Id. (citation and internal quotation marks

omitted). The BIA must give “reasoned consideration” to a petition for relief from

removal. Perez-Guerrero v. U.S. Att’y Gen., 717 F.3d 1224, 1232 (11th Cir.

2013). In doing so, the BIA must consider the issues raised and announce its

decision in terms sufficient to enable a reviewing court to perceive it had “heard

and thought and not merely reacted.” Id. (citation and internal quotation marks

omitted).

      Presuming Jeronimo’s claim for humanitarian asylum was properly

exhausted before the BIA, substantial evidence supports the BIA conclusion the

harm Jeronimo described does not rise to the level of severity required to establish

eligibility for humanitarian asylum. The record does not compel the conclusion

Jeronimo suffered such “severe harm” or “atrocious abuse” in Guatemala that it

would be “inhumane to force [her] to return there.” Mehmeti, 572 F.3d at 1200


                                         16
             Case: 15-15437     Date Filed: 01/30/2017    Page: 17 of 19


(citations and internal quotation marks omitted). The BIA decision concerning

Jeronimo’s eligibility for humanitarian asylum should be viewed in the context of

the entire BIA decision, which fully discusses the harm Jeronimo suffered. The

record shows the BIA considered the evidence and concluded the harm was not

sufficiently severe to warrant humanitarian asylum. Therefore, the BIA satisfied

the reasoned-consideration standard. Perez-Guerrero, 717 F.3d at 1232.

C. Due Process Claims

      Jeronimo additionally argues the BIA erred in concluding the IJ had not

deprived her of her constitutional right to due process by (1) admitting evidence

over her counsel’s objection, (2) creating a hostile environment, (3) failing to

consider all of the evidence of record, (4) giving too much weight to certain pieces

of evidence taken out of context and in isolation, and (5) failing to require DHS to

prove, by a preponderance of the evidence, conditions in Guatemala had changed

and Jeronimo no longer had a well-founded fear of future harm if she were to

return. We review constitutional challenges regarding removal proceedings de

novo. Alhuay v. U.S. Att’y Gen., 661 F.3d 534, 548 (11th Cir. 2011). Aliens are

entitled to due process in removal proceedings. Id. Due process requires aliens

receive a full and fair hearing. Id. To establish a due process violation, the alien

“must show that she was deprived of liberty without due process of law and that

the purported errors caused her substantial prejudice.” Id. (citation and internal


                                          17
             Case: 15-15437     Date Filed: 01/30/2017    Page: 18 of 19


quotation marks omitted). To show substantial prejudice, the alien must establish

the outcome of the proceeding would have been different but for the alleged errors.

Id.

      The IJ has broad discretion to accept evidence into the record and to weigh

its evidentiary value. 8 C.F.R. § 1003.10(b). While we have not defined in a

published opinion when an IJ has acted in a manner depriving an alien of her due

process rights, the Seventh Circuit has held the IJ does not violate the applicant’s

due process rights by limiting some testimony or frequently interrupting the

applicant’s presentation when it does so merely to focus the proceedings and

exclude irrelevant evidence. Kerciku v. INS, 314 F.3d 913, 917-18 (7th Cir. 2003).

The IJ does, however, violate an applicant’s right to due process where he “bar[s]

complete chunks of oral testimony that would support the applicant’s claims.” Id.

at 918. The Ninth Circuit similarly has held an applicant is denied a full and fair

hearing in violation of the Fifth Amendment where the IJ acts, not as a neutral fact-

finder, but as a partisan adjudicator seeking to intimidate the petitioner and her

counsel and “refuse[s] to let [petitioner] testify about anything that was included in

his written application.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000).

      Jeronimo has not shown the IJ erred in admitting evidence over her

objection or she was prejudiced by the admission of evidence, because none of the

evidence DHS submitted at the merits hearing was referenced in the IJ’s oral


                                          18
             Case: 15-15437     Date Filed: 01/30/2017   Page: 19 of 19


decision. Jeronimo also has not shown the IJ’s actions at the merits hearing were

so egregious as to deprive her of a full and fair hearing. See Kerciku, 314 F.3d at

917-18; Colmenar, 210 F.3d at 971. Jeronimo has failed to meet her burden of

showing “substantial prejudice.” She also failed to cite any evidence or argument

she was unable to present; nor does she show how the outcome of her case would

have been different had the immigration judge conducted her hearing differently.

The IJ did not erroneously fail to shift the burden to DHS to show changed country

conditions, because Jeronimo did not show a nexus between the harm she suffered

and her membership in a particular social group; therefore, the burden never

shifted to DHS to show by a preponderance of the evidence there was a

fundamental change in country conditions or Jeronimo could not avoid persecution

by relocating within Guatemala.

      PETITION DENIED.




                                         19